DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on January 7, 2021. Claims 1, 4, and 6-12 are pending. The indefiniteness rejections are withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed January 7, 2021, with respect to dependent claim 6 and new claim 12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 6-8 has been withdrawn.
Applicant's arguments filed January 7, 2021, with respect to the subject matter incorporated into claim 1, have been fully considered but they are not persuasive. Applicant argues that the return means disclosed in Clairet is not “inserted between a body of said scoop, in which the duct is formed, and the axis of the said shutter” (see page 8). The Examiner respectfully disagrees and maintains that the return means (330) is inserted in between a body of said scoop (at the stop 334 of the wall 30a, 30b), in which the duct is formed (see Figs. 4-5), and the axis of the shutter (with torsional spring wrapped about axis 304 and secured to the stop 336 of the flap 302). Note that that the return spring (330) exerts a closing rotation (332) and forces the flap towards the body of the scoop in the closed position (see Fig. 7, par. 56). 

    PNG
    media_image1.png
    176
    179
    media_image1.png
    Greyscale

Figure 7 of Clairet (US Patent Application 2016/0153309)
.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling and turbine clearance control system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langridge (FR 3,025,843 A1, see IDS 6/6/2018) in view of Clairet (US Patent Application 2016/0153309).
In regards to claim 1, Langridge discloses a dual-flow turbomachine (Fig. 1), comprising: 
a secondary air flow path (F2) arranged around a primary air flow path (F1), 
a cooling and turbine clearance control system (15) of said turbomachine located in said primary air flow path, and 
an air inlet scoop supplying said turbine clearance control system with air and configured to take air from the secondary air flow path through an air inlet located in said scoop, 
wherein the air inlet scoop includes a wall (11c, Fig. 2) positioned along the secondary flow path in an extension of a wall (ex. side wall of fairing 11b, or side wall of 11a, Fig. 2) of the secondary flow path, and wherein an air inlet (12) is formed in and flush with said wall of the air inlet scoop (Fig. 2), 
wherein said scoop further includes a duct (14) connecting the air inlet to the outlet of said scoop (Fig. 2), the duct formed in a base configured to allow the connection of said scoop to said cooling and clearance control system, and wherein an air flow control shutter (18) is located inside said duct, in the vicinity of said air inlet (Figs. 2-6),
wherein the shutter is assembled in the duct and configured to be movable from a minimum flow position (Fig. 4), in which the shutter creates the biggest obstruction in a plane that is transverse to the cross section of the duct, to a maximum flow position (Fig. 3), in which the shutter creates the smallest obstruction in said plane that is transverse to the cross section of the duct (Figs. 2-4, see page 12 of translation).
cooling an outer casing 16 of the low pressure turbine 6, in order to regulate the clearance between the casing 16 and the vanes of the rotor of the turbine 6.”, translation pages 8-9 provided 9/26/2019, Fig. 1.)
	Langridge does not disclose the shutter is mounted on a swiveling axis that is transverse to the direction of the duct, and wherein the shutter is elastically returned to its minimum flow position by an elastic return inserted between a body of said scoop, in which the duct is formed, and the axis of said shutter.
	Clairet discloses a shutter (302) is mounted on a swiveling axis (304) that is transverse to the direction of a duct (158), and wherein the shutter is elastically returned to its minimum flow position by an elastic return (330) inserted between a body of said scoop, in which the duct is formed, and the axis of said shutter (pars. 56, 58-59, Fig. 7).
	Langridge disclose a valve that pivots to open and close a duct from the bypass airflow, however do not disclose an elastic return. Clairet, which is also directed to a valve for a duct from a bypass airflow, disclose a pivoting valve with an elastic return which enables the closing of the valve. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbomachine of Langridge by providing the shutter is mounted on a swiveling axis that is transverse to the direction of the duct, and wherein the shutter is elastically returned to its minimum flow position by an elastic return inserted between a body of said scoop, in which the duct is formed, and the axis of said shutter, as taught by Clairet, to bias the valve in a closed position.
In regards to claim 4, the modified turbomachine of Langridge contains all of the claimed elements as set forth in the rejection of claim 1, except the shutter comprises an area that is smaller than 
Clairet discloses a shutter (302) comprises an area that is smaller than the surface of the cross section of a duct (158) in a plane that is transverse to the cross section of the duct, thereby defining a non-zero minimum flow that is called leakage rate (Fig. 5, pars.42-43).
Langridge disclose a valve that pivots to open and close a duct from the bypass airflow, however do not disclose an area that is smaller than the cross section of the duct to define a non-zero minimum flow that is called leakage rate. Clairet, which is also directed to valve for a duct from a bypass airflow, discloses the valve is smaller than the cross-section of the duct which provides an air admission system sufficient for all cases of a turbomachine operation (pars. 3-5), and reduces the size and weight of the valve. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the turbomachine of Langridge by providing the shutter comprises an area that is smaller than the surface of the cross section of the duct in a plane that is transverse to the cross section of the duct, thereby defining a non-zero minimum flow that is called leakage rate, as taught by Clairet, to provide a versatile air inlet valve that provides an air admission system sufficient for all cases of a turbomachine operation (pars. 3-5), and to reduce the size and weight of the valve.
In regards to claim 9, the modified turbomachine of Langridge comprises the turbomachine is oriented along an axis A (see Fig. 1) and includes the secondary air flow path (F2) that is externally delineated, in the general flow direction of the air from upstream to downstream along the axis, by an outer shroud (9) of an intermediary annular casing (Fig. 1 in region of 11) that supports a casing of a ducted fan (see “intermediate casing” in page 8, line 2) and one of an annular external casing or a guiding nacelle of the secondary flow assembled to said outer shroud (Fig. 1), and internally delineated, in the general flow direction of the air from upstream to downstream along the axis, by an inner shroud (portion of 10) of said intermediary annular casing and an annular internal casing (10) for the secondary flow, 
	In regards to claim 10, the modified turbomachine of Langridge comprises the radial arms include structural radial arms (11) each having radial walls, the structural radial arms connect the outer and inner shrouds of the intermediary annular casing (see bottom of page 7 of translation), wherein the turbomachine includes an aerodynamic arm (11b adjacent 13) having a wall, the aerodynamic arm being connected to one of said structural arms of said intermediary annular casing and that is arranged radially between one of said external annular casing and guiding nacelle of the secondary flow on one hand, and said annular internal casing of the secondary flow on the other hand (Fig. 2), wherein said aerodynamic arm extends axially to the radial arm of the annular intermediary casing and in the axial extension of said radial arm (Fig. 2), and wherein the aerodynamic arm includes a housing (11c, 11d), at its junction with its structural radial arm of the intermediary casing, that houses the scoop (Fig. 2), enabling the wall of said scoop to be oriented radially and flush with the radial wall of the structural radial arm and the wall of said aerodynamic arm (Fig. 2).
	In regards to claim 11, the modified turbomachine of Langridge comprises the wall (11c) of said scoop extends along the entire radial dimension of said aerodynamic arm and said structural radial arm (Fig. 2).

Allowable Subject Matter
Claim 12 is allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/4/2021


/DAVID HAMAOUI/Primary Examiner, Art Unit 3747